Grullon v Queens Ballpark Co., L.L.C. (2016 NY Slip Op 03449)





Grullon v Queens Ballpark Co., L.L.C.


2016 NY Slip Op 03449


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Mazzarelli, J.P., Friedman, Andrias, Moskowitz, Kahn, JJ.


1050 301355/10

[*1]Altagracia Grullon, Plaintiff-Respondent,
vQueens Ballpark Company, L.L.C., et al., Defendants-Appellants.


Havkins Rosenfeld Ritzert & Varriale, LLP, New York (Carla Varriale of counsel), for appellants.
Burns & Harris, New York (Blake G. Goldfarb of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered April 1, 2014, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she was injured when, while leaving Citifield, she tripped over an unevenness in the concrete on an exit ramp. Defendant Queens Ballpark Company admits that it created the condition as part of the construction process, but asserts that it was de minimis and could not have caused plaintiff's fall. Plaintiff's testimony is that the unevenness in the concrete was at least two inches and caused her fall. Under these circumstances, defendants' motion was properly denied because, as the motion court concluded, credibility determinations are not properly made on a motion for summary judgment (see Dauman Displays v Masturzo, 168 AD2d 204 [1st Dept 1990], lv dismissed 77 NY2d 939 [1991]).
Defendant Sterling Mets, L.P.'s argument that it neither owned, maintained, or controlled the premises is a fact-based argument that cannot be raised for the first time on appeal (see Start El., Inc. v New York City Hous. Auth., 106 AD3d 450 [1st Dept 2013]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK